Citation Nr: 1727591	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-00 278 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative arthritis of the right knee, status post medial meniscectomy and repair of the anterior cruciate ligament (ACL), with scars (right knee disability), prior to October 20, 2009. 

2.  Entitlement to a rating in excess of 30 percent for right knee disability from October 20, 2009 to September 14, 2010. 

3.  Entitlement to a rating in excess of 20 percent for right knee disability on and after September 15, 2010.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to October 1991 and from June 2002 to September 2007.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In pertinent part, a February 2015 Board decision remanded the issue of entitlement to TDIU and denied a rating in excess of 20 percent for service-connected right knee disability prior to October 20, 2009 and from September 15, 2010.  For the period from October 20, 2009 to September 14, 2010, the Board granted a separate 10 percent rating for instability of the right knee and denied a rating in excess of a combined 30 percent rating for this period.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

In a September 2015 Joint Motion for Partial Remand (JMPR), the parties agreed that the Board did not provide adequate reasons and bases for denying referral for extraschedular consideration while remanding the TDIU claim.  The Court issued a September 2015 order approving the JMPR, which vacated and remanded the Board's decision regarding the denial of a higher rating for right knee disability.  In December 2015, the Board remanded the higher rating claim for right knee disability and entitlement to TDIU.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  While the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 

The Veteran has been afforded several VA examinations during the course of this appeal regarding his right knee disability, to include examinations in July 2007, December 2008, October 2009, September 2010, March 2011, March 2012, and December 2015.  However, these examination reports have not included testing of the right knee joint for pain on both active and passive motion, and in weight-bearing and non weight-bearing.  38 C.F.R. § 4.59.  Accordingly, this claim must be remanded in order to obtain an adequate contemporaneous VA examination that contains information regarding testing in both active and passive motion, and in weight-bearing and non weight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  To the extent possible, the examiner should review the Veteran's previous treatment records and VA examination reports and provide a retrospective opinion as to the Veteran's pain on both active and passive motion and in weight-bearing and non weight-bearing.  

Since the March 2017 supplemental statement of the case (SSOC), the Veteran submitted an April 2017 disability benefits questionnaire regarding his left knee disability.  Although the medical evidence references his left knee disability, he specifically stated in May 2017 that he wished to have this medical report considered in connection with his right knee disability as his knees are a "pair."  However, he did not waive initial review of this new evidence by the AOJ.  Moreover, additional VA treatment records have been associated with the claims file since the March 2017 SSOC.  Upon remand, the AOJ should review the evidence associated with the claims file since the March 2017 SSOC.  

Additionally, the Veteran's complete vocational rehabilitation file is not currently associated with the claims file.  Upon remand, the AOJ should obtain the Veteran's complete vocational rehabilitation file.         

In light of the outstanding vocational rehabilitation file, and since the initial rating claim for right knee disability and entitlement to TDIU are intertwined, the TDIU claim must be remanded as well.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009). 
   
Accordingly, the case is REMANDED for the following action:

1.  Associate records of VA treatment dated since May 2017.  

2.  Provide the Veteran an additional opportunity to identify any relevant private treatment records not currently associated with the claims file.  Any identified records should be sought and negative responses should be associated with the claims file.  

3.  Associate the Veteran's VA vocational rehabilitation records with the claims file.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his right knee disability.  The claims file should be made available to and reviewed by the examiner. 

Full range of motion testing must be performed where possible.  

The right knee should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of the opposite undamaged joint.  

The examiner should review the Veteran's VA treatment records and his July 2007, December 2008, October 2009, September 2010, March 2011, March 2012, and December 2015 VA examination reports.  To the extent possible, the examiner should provide information regarding the Veteran's past pain on active and passive motion, and in weight-bearing and non weight-bearing.  

If the examiner is unable to render the requested retrospective opinion, he or she should clearly explain why that is so.  

All findings should be reported in detail.

5.  Then readjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further Veteran consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




